DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/03/2022, with respect to the rejection of claims 3-20 over Muszinski under 35 USC 102 & over Muszinski in view of Kantor have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muszinski in view of Clusserath as presented below.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muszinski (US 2018/0354768 A1), priority to foreign application DE 102015120768.0 with a date of 11/30/2015 is recognized, in view of Clusserath (US 2009/0236007 A1).
Regarding claim 3, Muszinski teaches a method of filling containers, such as beverage bottles (Fig 1, #17) or similar containers, with a liquid product or beverage, such as soft drinks, soda, beer, or similar beverages (See abstract, ¶ [0014], [0022], & [0058]), said method comprising the steps of:
transferring a container comprising plastic material (See abstract - "A method that comprises receiving a plastic container that has been formed by stretch blow molding..."), while said container is heated or hot, from a stretch blow molding machine (See ¶ [0057] - "The blow-molding machine 12 receives bottle preforms 15 and blows them, while they are still hot, into bottles 25, such as bottles...") to a filling device of a filling machine without cooling said container with a cooling arrangement or cooling material (See ¶ [0056] - "...The blow-molding machine 12 connects directly to the filling machine 14 with no cooling segment arranged between them.");
filling said container with a predetermined volume of liquid product (See ¶ [0058] - [0065] describing the filling of the container with a pre-determined volume of liquid),
performing a first filling phase by dispensing a first volume of a first liquid product component (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a first liquid product component up to a volume of 10%) having a first carbon dioxide content (See ¶ [0064] describing that some carbon dioxide comes out of solution. Therefore, the liquid product filled into the container has a first carbon dioxide content) into said container under a first pressure in said container (See ¶ [0064] describing that the first liquid product is filled at a first pressure {shown as p1 in Fig 3} at 1 bar or ambient pressure); and
performing a second filling phase by dispensing a second volume of a second liquid product component (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a second liquid product {taken as the same liquid as the first liquid component, filled at a higher pressure} component from a volume of 10% to a volume of 100%, wherein the pressure increases within the container from ambient {1 bar} to a higher pressure {~6.5 bar}) having a second carbon dioxide content (See ¶ [0064] describing that some carbon dioxide comes out of solution. Therefore, the liquid product filled into the container has a second carbon dioxide content) into said container under at least one second pressure in said container (See Fig 3 illustrating that the container is filled with the second liquid component at a pressure from ambient {1 bar} to a higher pressure {~6.5 bar}. See further ¶ [0065]); and
configuring said first filling phase and said second filling phase to produce said liquid product (Fig 2, #30) having said predetermined volume and predetermined carbon dioxide content (See ¶ [0064] - [0065] describing that the container is filled with a volume of product {x-axis, 100% filled} with a carbon-dioxide content. ¶ [0064] describes that an amount of carbon-dioxide comes out of solution during filling. Therefore, the filled container has a carbon-dioxide content) by:
selecting said first pressure to be present in said container during said first filling phase (Fig 3 illustrates a first pressure of 1 bar in the container during a first filling phase {up to 10% of filling}), and selecting said at least one second pressure, higher than said first pressure, to be present in said container during a second filling phase (Fig 3 illustrates a second pressure {from 1 bar to 6.5 bar} present in the container during the second filling phase {from 10% filled to 100% filled container volume}); and
selecting said first volume of said first liquid product component to be dispensed into said container during said first filling phase (See ¶ [0063] - [0064] describing that the first liquid is filled into the container up to a first volume {10% as shown in Fig 3}), and selecting said second volume of said second liquid product component to be dispensed into said container during said second filling phase (See ¶ [0063] - [0064] describing that the second liquid is filled into the container up to a second volume {10% - 100% as shown in Fig 3}).
	Muszinski does not specifically teach filling said container with a predetermined volume of liquid product having a predetermined carbon dioxide content,
selecting said first liquid product component having said first carbon dioxide content, and selecting said second liquid product component having said second carbon dioxide content, wherein at least one of said first carbon dioxide content and said second carbon dioxide content being higher than said predetermined carbon dioxide content of said liquid product.
	Clusserath teaches filling said container with a predetermined volume of liquid product having a predetermined carbon dioxide content (¶ [0026] describes that a bottle is filled with a mixture of two liquids - a flavoring syrup as a first component and a carbonated water as a second component. Therefore the filled mixture has a predetermined carbon dioxide content based on the carbon dioxide content of the filled components),
selecting said first liquid product component having said first carbon dioxide content (¶ [0026] describes that a bottle is filled with a flavoring syrup as a first component with a carbon dioxide content based on the carbon dioxide content of the flavoring syrup), and selecting said second liquid product component having said second carbon dioxide content (¶ [0026] describes that a bottle is filled with a carbonated water as a second component with a carbon dioxide content based on the carbon dioxide content of the carbonated water), wherein at least one of said first carbon dioxide content and said second carbon dioxide content being higher than said predetermined carbon dioxide content of said liquid product (¶ [0026] describes filling the container with a carbonated water to make a mixture with a flavoring syrup. Therefore, the final mixture will have a lower carbon dioxide content than that of the filled carbonated water since the flavoring syrup will dilute the carbon dioxide content of the final mixture).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 4, Muszinski does not specifically teach wherein said at least one second carbon dioxide content of said second liquid product component is higher than said predetermined carbon dioxide content of said liquid product.
	Clusserath teaches wherein said at least one second carbon dioxide content of said second liquid product component is higher than said predetermined carbon dioxide content of said liquid product (¶ [0026] describes that a bottle is filled with a mixture of two liquids - a flavoring syrup as a first component and a carbonated water as a second component. Therefore the second component {the carbonated water} has a higher carbon dioxide content than that of the liquid product {the mixture of syrup and carbonated water}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 5, Muszinski does not specifically teach wherein: said first liquid product component has a first relative density measured in degrees Brix; said second liquid product component has a second relative density measured in degrees Brix; said liquid product has a predetermined relative density measured in degrees Brix; said first relative density is lower than said predetermined relative density, and said second relative density is higher than said predetermined relative density; and said method further comprises selecting said first and second relative densities with respect to said first and second volumes of said first and second liquid product components to produce said liquid product with said predetermined relative density.
	Clusserath teaches wherein: said first liquid product component has a first relative density measured in degrees Brix (¶ [0026] describes that a bottle is filled with a flavoring syrup as a first component with a relative density measured in degrees Brix based on the sugar content of the flavoring syrup);
said second liquid product component has a second relative density measured in degrees Brix (¶ [0026] describes that a bottle is filled with a carbonated water as a second component with a relative density measured in degrees Brix based on the sugar content of the carbonated water);
said liquid product has a predetermined relative density measured in degrees Brix (¶ [0026] describes that a bottle is filled with a mixture of two liquids - a flavoring syrup as a first component and a carbonated water as a second component. Therefore the filled mixture has a relative density measured in degrees Brix based on the sugar content of the filled mixture);
said first relative density is lower than said predetermined relative density, and said second relative density is higher than said predetermined relative density (See ¶ [0026] describing the mixing of the first component and the second component within a container); and
said method further comprises selecting said first and second relative densities with respect to said first and second volumes of said first and second liquid product components to produce said liquid product with said predetermined relative density (See ¶ [0026] describing the mixing of the first component and the second component within a container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 6, Muszinski does not specifically teach wherein said first carbon dioxide content of said first liquid product component is lower than said predetermined carbon dioxide content of said liquid product.
	Clusserath teaches wherein said first carbon dioxide content of said first liquid product component is lower than said predetermined carbon dioxide content of said liquid product (¶ [0026] describes that a bottle is filled with a mixture of two liquids - a flavoring syrup as a first component and a carbonated water as a second component. Therefore the first component {the flavoring syrup} has a lower carbon dioxide content than that of the liquid product {the mixture of syrup and carbonated water}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 7, Muszinski does not specifically teach wherein said first liquid product component comprises a non-carbonated liquid product component or a product water.
	Clusserath teaches wherein said first liquid product component comprises a non-carbonated liquid product component or a product water (¶ [0026] describes that the first liquid product component comprises a non-carbonated liquid - a syrup).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 8, Muszinski further teaches wherein said first pressure during said first filling phase is equivalent or essentially similar to ambient pressure of the surrounding environment outside of said container (See at least ¶ [0064] - "According to an exemplary filling curve a in FIG. 3, filling begins with opening the filling valve 28 and leaving the return-gas channel 34 open. As a result, when the jet 30 runs into the bottle 25, the displaced gas and any carbon dioxide that comes out of solution can escape through the return-gas channel 34. This configuration thus holds the pressure in the bottle's interior 32 at an initial pressure p1 of 1 bar, which is also the ambient pressure." Note that the first pressure is at ambient pressure).

Regarding claim 9, Muszinski further teaches wherein: said method further comprises moving a mouth of said container into sealing engagement with its filling device (See Fig 2. See further ¶ [0060] - "FIG. 2 shows the filling machine 14 with a sleeve 26 forming a gas-tight connection between the filling-machine's outlet 22 and an opening 24 of a bottle 25...") and increasing pressure inside said container from said first pressure (See ¶ [0064] - first pressure is at an ambient pressure) to said at least one second pressure (See at least ¶ [0065] - "As soon as 10% of the bottle 25 has been filled, the return-gas channel 34 closes and the compressed-gas line 36 opens. This quickly raises pressure in the bottle 25 to a reference pressure p2..."); and
said step of moving said container mouth into sealing engagement is performed either:
during said first filling phase (See ¶ [0064]), either during or after dispensing of said first liquid product component, to thereby increase the pressure inside said container to an intermediate pressure higher than said first pressure or too said at least one second pressure (See Fig 3, illustrating the increase of the pressure to an intermediate pressure; between p1 {pressure during the first filling phase} and p2 {pressure during the second filling phase}. See further ¶ [0064]); or
during said second filling phase, either before or during dispensing of said second liquid product component, to thereby increase the pressure inside said container to said at least one second pressure (fulfilled by the alternate limitation above).

Regarding claim 10, Muszinski further teaches wherein:
said step of transferring said container to said filling machine comprises immediately transferring heated or hot plastic containers from said stretch blow molding machine to said filling machine (See ¶ [0057] - "The blow-molding machine 12 receives bottle preforms 15 and blows them, while they are still hot, into bottles 25, such as bottles. In an alternative embodiment, the blow-molding machine 12 begins with PET pellets instead of preforms. Once the bottles 25 have been formed, the blow-molding machine 12 transfers them to the filling machine 14 directly downstream..."); and
said first filling phase comprises cooling at least a container base of said heated or hot container with said first liquid product component (See ¶ [0064] - [0065] describing that the first filling phase fills the container with a first liquid. The filling of the first liquid cools the container base), wherein said first volume is at most 30% of said predetermined volume of said liquid product (See ¶ [0065] describing that the volume of the first liquid is 10%).

Regarding claim 11, Muszinski further teaches wherein said step of selecting said first volume of said first liquid product component comprises a selecting a first volume that is a percentage of said predetermined volume of said liquid product (See at least ¶ [0064] – [0066]), wherein said percentage is one of:
0.7% to 25% of said predetermined volume of said liquid product;
1% to 20% of said predetermined volume of said liquid product; or
2% to 10% of said predetermined volume of said liquid product (See at least ¶ [0064] - "According to an exemplary filling curve a in FIG. 3, filling begins with opening the filling valve 28 and leaving the return-gas channel 34 open. As a result, when the jet 30 runs into the bottle 25, the displaced gas and any carbon dioxide that comes out of solution can escape through the return-gas channel 34. This configuration thus holds the pressure in the bottle's interior 32 at an initial pressure p1 of 1 bar, which is also the ambient pressure." Based on this passage, the first liquid {identified as the first portion of the filled beverage; identified as 10% of the container filled in ¶ [0065]} comprises 10% of the first pre-determined volume).

Regarding claim 12, Muszinski further teaches wherein said container comprises a stretch blow molding injection point in said container base (See Fig 1, #12), and said first filling phase comprises dispensing said first liquid product component such that said first liquid product component reaches a fill level that is at least 1.5 mm above said injection point, or at least 5 mm above said injection point (See ¶ [0062] - [0067] describing the filling of the container to 10%. Based on the size of the container, this point is at least 1.5mm or at least 5mm).

Regarding claim 14, Muszinski further teaches wherein said first filling phase comprises:
positioning said container under a corresponding filling device with a mouth of said container a distance from a dispensing opening of said filling device (See Fig 2, illustrating the container placed below the filling head);
dispensing said first liquid product component into said container under ambient pressure or the pressure of the surrounding environment and permitting any carbon dioxide in said first liquid product to escape out of said container mouth into the surrounding environment (See ¶ [0064] - "According to an exemplary filling curve a in FIG. 3, filling begins with opening the filling valve 28 and leaving the return-gas channel 34 open. As a result, when the jet 30 runs into the bottle 25, the displaced gas and any carbon dioxide that comes out of solution can escape through the return-gas channel 34. This configuration thus holds the pressure in the bottle's interior 32 at an initial pressure p1 of 1 bar, which is also the ambient pressure."); and
cooling, with said first liquid product component, at least a base portion of said container to thereby stiffen said plastic material to minimize deformation of said base portion out of a predetermined shape and design by forces exerted by said at least one second pressure in said second filling phase (See ¶ [0064] - [0066] describing the filling of the container with a first liquid product. The filling liquid acting as a cooling agent to the container).

Regarding claim 15, Muszinski further teaches wherein said first filling phase comprises:
after or during dispensing of said first liquid product, moving said container mouth into sealing engagement with said dispensing opening of said filling device (See ¶ [0018] - "Filling begins with sealing bottle against the filling-machine's opening to facilitate control over internal pressure. Such control is particularly important to suppress frothing during filling..."); and
increasing the pressure inside said container from said first pressure to said at least one second pressure before beginning said second filling phase (See Fig 3 illustrating that the pressure increase from a first pressure p1 to a second pressure p2 between the end of the first filling phase to the second filling phase).

Regarding claim 16, Muszinski teaches a container filling arrangement configured to fill containers, such as beverage bottles or similar containers, with a liquid product or beverage, such as soft drinks, soda, beer, or similar beverages (See abstract, ¶ [0014], [0022], & [0058]), according to the method of claim 1, said device comprising:
a filling machine (Fig 1, #14) comprising filling devices (#28) configured to fill containers (#25) with a liquid product (#30);
said filling machine comprising at least one storage tank (#16) configured to store a first liquid product component (See ¶ [0058] - "The filling machine 14 includes a beverage reservoir 16 from which it draws on a supply of beverage that is to be bottled.");
said filling machine (See Fig 1, illustrating a filling line from the storage tank to the filling machine) comprising a delivery arrangement controlled by a control device (#28) and connected to each of said filling devices to permit delivery of said first and second liquid product components to said filling devices (See ¶ [0060] - "FIG. 2 shows the filling machine 14 with a sleeve 26 forming a gas-tight connection between the filling-machine's outlet 22 and an opening 24 of a bottle 25. In the illustrated embodiment, the filling valve 28 has been opened. As a result, a jet 30 of beverage flows past the filling valve 28 and into the bottle's interior 32...");
a source of gas (#20) under pressure and a pressure control device configured to control gas pressure (See Fig 2, #20. See further ¶ [0061]);
gas channels being configured and disposed to connect said source of gas to said filling devices (See ¶ [0061] - "In some cases, it is also necessary to introduce compressed gas into the bottle 25. For this purpose, a compressed-gas line 36 connects the bottle's interior 32 to the compressed-gas source 20.");
each of said filling devices comprising a dispensing portion configured to be brought into sealing engagement with a mouth of a container (See ¶ [0018] - "Filling begins with sealing bottle against the filling-machine's opening to facilitate control over internal pressure. Such control is particularly important to suppress frothing during filling.");
each of said filling devices comprising a filling valve (#28) to control filling of containers with a liquid product in a first filling phase (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a first liquid product component up to a volume of 10%) and a second filling phase (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a second liquid product {taken as the same liquid as the first liquid component, filled at a higher pressure} component from a volume of 10% to a volume of 100%, wherein the pressure increases within the container from ambient {1 bar} to a higher pressure {~6.5 bar});
upon said first filling phase, said filling valve being configured to dispense a first volume (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a first liquid product component up to a volume of 10%) of a first liquid product component having a first carbon dioxide content into said container (See ¶ [0064] describing that some carbon dioxide comes out of solution. Therefore, the liquid product filled into the container has a first carbon dioxide content), and said pressure control device being configured to control gas pressure such that said container is under a first pressure (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a first liquid product component up to a volume of 10% at a pressure of 1 bar {ambient}); and
upon said second filling phase, said filling valve being configured to dispense a second volume of a second liquid product component (See Fig 3 & ¶ [0064] - [0065] describing the filling of the container with a second liquid product {taken as the same liquid as the first liquid component, filled at a higher pressure} component from a volume of 10% to a volume of 100%, wherein the pressure increases within the container from ambient {1 bar} to a higher pressure {~6.5 bar}) and said pressure control device being configured to control gas pressure such that said container is under at least one second pressure (See Fig 3 illustrating that the container is filled with the second liquid component at a pressure from ambient {1 bar} to a higher pressure {~6.5 bar}. See further ¶ [0065]).
	Muszinski does not specifically teach said filling machine comprising at least one product container configured to store a second liquid product component; or a second liquid product component having said second carbon dioxide content.
	Clusserath teaches said filling machine comprising at least one product container configured to store a second liquid product component (See Fig 1, #4/#5 illustrating two containers to store first and second liquid product components);
a first liquid product component having said first carbon dioxide content (¶ [0026] describes that a bottle is filled with a flavoring syrup as a first component with a carbon dioxide content based on the carbon dioxide content of the flavoring syrup), and a second liquid product component having said second carbon dioxide content (¶ [0026] describes that a bottle is filled with a carbonated water as a second component with a carbon dioxide content based on the carbon dioxide content of the carbonated water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski to incorporate the teachings of Clusserath to include filling a container with two contents with two different carbon dioxide contents with the motivation of providing an apparatus which can fill a container with a liquid comprising at least two ingredients (see Clusserath ¶ [0006]), thus improving the functionality of the apparatus as disclosed by Muszinski.

Regarding claim 17, Muszinski further teaches wherein:
said container filling arrangement further comprises a stretch blow molding machine (#12) configured to form plastic containers by stretch blow molding (See ¶ [0057] - "The blow-molding machine 12 receives bottle preforms 15 and blows them, while they are still hot, into bottles 25, such as bottles...");
said filling machine is disposed immediately downstream of said stretch blow molding machine without any other container treatment machines there between, such that said filling machine is disposed to receive containers essentially directly from said stretch blow molding machine upon formation thereof (See ¶ [0056] - "The device 10 comprises a stretch blow-molding machine 12 and a filling machine 14 arranged directly thereafter. The blow-molding machine 12 connects directly to the filling machine 14 with no cooling segment arranged between them.").

Claims 13 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muszinski in view of Clusserath and in further view of Hayakawa (JP 2018/122915 A), priority to foreign application JP 2017/017725 with a date of 02/02/2017 is recognized.
Regarding claim 13, Muszinski in view of Clusserath does not specifically teach wherein said method further comprises cooling said first liquid product component before and/or during delivery to said filling device via a bypass line.
	Hayakawa teaches wherein said method further comprises cooling said first liquid product component before and/or during delivery to said filling device via a bypass line (See ¶ [0038] - " For example, when the beverage to be filled into the bottle 30 by the beverage filling unit 20 is an unsterilized carbonated beverage, the unsterilized beverage (raw material liquid) from the raw material liquid preparation unit 46 is cooled through the first bypass filling line 50C. 43 can be supplied. That is, the unsterilized beverage (raw material liquid) prepared in the raw material liquid preparation unit 46 is sent directly to the beverage cooling unit 43.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski in view of Clusserath to incorporate the teachings of Hayakawa to include a cooling bypass line to cool the beverage with the motivation of cooling the filled beverage product to prevent damage to the container, as described by Hayakawa in ¶ [0004].

Regarding claim 18, Muszinski in view of Clusserath does not specifically teach further comprising at least one cooling arrangement for cooling the first liquid product component prior to dispensing.
	Hayakawa teaches further comprising at least one cooling arrangement for cooling the first liquid product component prior to dispensing (See ¶ [0038] - " For example, when the beverage to be filled into the bottle 30 by the beverage filling unit 20 is an unsterilized carbonated beverage, the unsterilized beverage (raw material liquid) from the raw material liquid preparation unit 46 is cooled through the first bypass filling line 50C. 43 can be supplied. That is, the unsterilized beverage (raw material liquid) prepared in the raw material liquid preparation unit 46 is sent directly to the beverage cooling unit 43.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski in view of Clusserath to incorporate the teachings of Hayakawa to include a cooling bypass line to cool the beverage with the motivation of cooling the filled beverage product to prevent damage to the container, as described by Hayakawa in ¶ [0004].

Regarding claim 19, Muszinski in view of Clusserath does not specifically teach further comprising at least one bypass line to permit delivery of the first liquid product component to said filling devices.
	Hayakawa teaches further comprising at least one bypass line (#50C) to permit delivery of the first liquid product component to said filling devices (See ¶ [0038] - " For example, when the beverage to be filled into the bottle 30 by the beverage filling unit 20 is an unsterilized carbonated beverage, the unsterilized beverage (raw material liquid) from the raw material liquid preparation unit 46 is cooled through the first bypass filling line 50C. 43 can be supplied. That is, the unsterilized beverage (raw material liquid) prepared in the raw material liquid preparation unit 46 is sent directly to the beverage cooling unit 43.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski in view of Clusserath to incorporate the teachings of Hayakawa to include a cooling bypass line to cool the beverage with the motivation of cooling the filled beverage product to prevent damage to the container, as described by Hayakawa in ¶ [0004].	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muszinski in view of Clusserath & Hayakawa, and in further view of Clusserath (2015/0114517 A1), hereinafter referred to as Clusserath ‘517.
Regarding claim 20, Muszinski in view of Clusserath and Hayakawa does not specifically teach wherein: said filling machine is a rotary filling machine comprising a rotor; said rotary filling machine comprises an annular reservoir disposed at said rotor and configured to store and deliver the second liquid product component; and said rotary filling machine comprises an additional annular channel configured to form a storage container for provision and supply of the first liquid product component.
	Clusserath ‘517 teaches wherein: said filling machine is a rotary filling machine (Fig 1, #1) comprising a rotor (Fig 1, #3);
said rotary filling machine comprises an annular reservoir (#25) disposed at said rotor and configured to store and deliver the second liquid product component (See ¶ [0059]); and
said rotary filling machine comprises an additional annular channel (#27) configured to form a storage container for provision and supply of the first liquid product component (See at least ¶ [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muszinski in view of Clusserath and Hayakawa to incorporate the teachings of Clusserath to include a rotary beverage filling machine with the motivation of providing a system for the continuous production of filled beverage containers, having a higher throughput than a single-container production system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731